DETAILED ACTION

Status
This Office Action is in response to the communication filed on February 22, 2021.  Claims 1, 2, 4-7, and 9-15 cancelled.  Claims 3 and 8 have been amended.  Claims 16 and 17 have been added.  Therefore, claims 3, 8, 16, and 17 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Summary of the Response to the Applicant’s Amendments:
As a result of the applicant’s cancelled claims, the previous 35 U.S.C. 112(b) rejection of claims 1, 2, and 7 has been withdrawn.
Applicant’s amendments and arguments do not overcome the earlier rejection of claims 3 and 8 under 35 USC § 101; therefore the 35 USC § 101 rejection of claims 3 and 8 is maintained as below.
Newly added claims 16 and 17 are rejected under 35 USC § 101.
Applicant’s amendments and arguments do not overcome the earlier rejection of claims 3 and 8 under 35 USC § 102; therefore the 35 USC § 102 rejection of claims 3 and 8 is maintained as below.
Newly added claims 16 and 17 are rejected under 35 USC § 102.
Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101

Claims 3, 8, 16, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 3, 8, 16, and 17 are determined to be directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the rationale explained below:

Step 1
Claims 3, 16, and 17 are recited as a system of devices configured to perform functions and are therefore drawn to machines.  As such, claims 3, 16, and 17 are drawn to one of the statutory categories of invention.
Claim 8 is recited as computer-implemented methods and is therefore drawn to processes.  As such, claim 8 is drawn to one of the statutory categories of invention.
Step 2A
Claim 3 (representative of independent claims 8 and 16) requires, in part, 
An advertisement space optimization system comprising:
a system for high-advanced rating estimate including
obtaining data of predicted audience rating by using data and/or data source information and by using an explanatory variable generated by the data source information, and  
outputting the data of the predicted audience rating,
a target actual optimization system including 

an input of second commercial space draft data including information of the predicted audience rating;
evaluating a difference between the first commercial space draft data and the second commercial space draft data for each advertisement space based on the first commercial space draft data and the second commercial space draft data, for (2) reallocating arrangement of a material for the advertisement space based on third commercial space draft data obtained as a result of the difference, and for (3) generating target actual optimization data indicating a specification of the reallocated material for each advertisement space, and 
outputting the target actual optimization data, 
broadcasting an advertisement for which each space material is adapted to each corresponding advertisement space based on the specification of the reallocated material for each advertisement space indicated by the target actual optimization data, 
wherein in the reallocating of an advertisement space to which a first space material for a target layer is arranged, arrange the first space material or a second space material for another target layer based on the following factors (a) and (b): 
the factor (a): if a reduced amount of advertising cost determined by a difference between the reference past audience rating and the predicted audience rating in arranging the first space material is smaller than an increased 
the factor (b): arranging the first space material in the advertisement space according to an advertisement campaign period for the first space material.
These steps describe/set-forth the idea of optimizing advertising selection/placement based on predicted audience ratings, advertising cost, and advertising campaign goals, which is a method of organizing human activities.  The idea in the pending application is directed to a concept relating to commercial interactions, such as advertising, marketing or sales activities or behaviors, or business relations.  The claimed elements are all drawn towards the prediction of an audience rating for a broadcast and the selection of an optimal advertisement to be transmitted for broadcast during this period of ratings prediction based on cost and goals.  Analyzing broadcast viewer data is a commercial interaction for business organizations associated with viewer behaviors or sales activities.  Generating predictive analytics based on the collected broadcast business data is an advertising, marketing, and/or sales activities behavior analysis.  This business information data analysis is a method of organizing human activities associated with commercial interactions.  Providing advertisement content and the rules for selecting and serving such advertisements represents business activities.    The claimed limitations are all elements for performing the abstract idea without adding anything significantly more than the abstract idea of optimizing advertising selection/placement based on predicted audience ratings, advertising cost, and advertising campaign goals.  
Step 2A (Prong 2)

•	Reflect an improvement in the functioning of a computer or an improvement to other technology or technical field:  The generically recited computer elements do not add a meaningful limitation to the abstract idea because they refer to the generic functioning of a computer device and amount to simply implementing the abstract idea on a computer with generically collected data in order to perform the abstract idea steps.  The broad claim language, in which the generic computing devices are broadly configured to perform the abstract idea steps with no specific technical computer operations, are the equivalent of adding the words “apply it” to the claimed optimizing advertising selection/placement based on predicted audience ratings, advertising cost, and advertising campaign goals abstract idea.  This is merely instructing the computer to perform the abstract idea.  Merely claiming the performance of broadcast data input/reception, broadcast data analysis and associated processing, and optimized advertisement data transmission on generic computing devices in a generic digital broadcast environment is merely implementing an abstract idea on a computer.  
•	Implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim.  The claims do not indicate any particular machine that is integral to the claims.  All technical components are recited as generic computer components (unit, program, equipment) configured to perform the abstract idea steps.  

The claims appear to merely apply the judicial exception to a technological environment: include instructions to implement an abstract idea on a computer (program), or merely use a computer as a tool to perform the abstract idea (unit, equipment).  The additional elements appear to merely add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering, transmission, display, processing, and/or storage in conjunction with the abstract idea) and/or generally link the use of the judicial exception to a particular technological environment or field of use. 
As such, the Examiner concludes that optimizing advertising selection/placement based on predicted audience ratings, advertising cost, and advertising campaign goals is an abstract idea, and furthermore that claim 3 is directed to an abstract idea.
Independent claims 8 and 16 recite nearly identical limitations and therefore are also directed to an abstract idea under the same analysis.  Each of the depending claims include these limitations and therefore is/are also directed to an abstract idea under the same analysis.
Step 2B
Analysis of the claims to determine whether any element, or combination of elements, in the claims is sufficient to ensure that the claims amount to significantly more than the judicial exception is also termed a search for an "inventive concept."  To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim 
The independent claim(s) recite the additional elements/limitations of:
	a program implementation and execution unit for
	a data output unit for outputting the data
a first input unit configured to receive
a second input unit for receiving
a data processing unit for
an instruction output unit for outputting
constantly optimum relocation equipment for broadcasting
the data processing unit
The requirement to use a “program implementation and execution unit”, “data output unit”, “first input unit”, “second input unit”, “data processing unit”, “instruction output unit”, and “equipment” to execute the claimed steps/functions serves merely to implement the abstract idea using generic computer components and conventional/generic computer functions.  In this case, the claimed computer structures and devices are not particular in any way, other than that they are being used to implement the particular abstract idea (i.e., they are generically recited computer structures and devices performing basic functions a computer typically performs, such as processing data, storing data, performing repetitive calculations, executing software/instructions, automatic mental tasks, receiving or transmitting data over a network, etc., - See July 2015 Update for other functions the courts have recognized as being generic).  As the Federal Circuit determined, such limitations do not amount to significantly more when “taken individually, [because they] recite generic computer, network and Internet components, none of which is inventive by itself.” In other words, generic computer 
The recited additional elements of the claimed computer structures and devices serve merely to generally link the use of the judicial exception to a particular technological environment or field of use.  Limiting the application of the optimizing advertising selection/placement based on predicted audience ratings, advertising cost, and advertising campaign goals idea to generic computing devices with generic computing device data collection in a generic digital broadcast environment are field of use limitations that do not impose meaningful limits on the implementation of the abstract idea identified above. The rational for this assessment is analogous to the court’s ruling in Bilski, where it was determined that certain claim elements limiting the basic concept of hedging to commodities and energy markets (merely limiting an abstract idea to one field of use) did not make the concept patentable.
The recited additional elements regarding the broadly claimed transmission and reception of data signals over network communications, communication of content in real-time, and storage and retrieval of digital content taken individually or in combination, additionally simply append well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the fields of network communications and generic computer device operation as evidenced by the following court rulings: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  These additional elements, or combination of claims elements, therefore do not ensure the claim amounts to significantly more than the abstract idea.
Viewing the limitations in combination also fails to amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the Independent claims add nothing that is not already present when the steps are considered separately, and this simply recites the concept of optimizing advertising selection/placement based on predicted audience ratings, advertising cost, and advertising campaign goals performed by/with generic computer components and generic computer functions, generally linked to a particular technological environment or field of use, performed with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering/transmission/display/processing), performed with mere post-solution activity associated with the implementation of the abstract idea, and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claim 17 recitation of steps/functions being performed/implemented by generic computer components and conventional/generic computer functions serves merely to implement the abstract idea using generic computer components and conventional/generic computer functions.  Appending generic computer components do not amount to meaningful/significant limitations since they would be routine in any computer implementation of the claimed idea.

The Examiner has therefore determined that no claim element, additional element, or combination of claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above.   Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Please see the Guidance on Patent Subject Matter Eligibility in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. (found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility). 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 8, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being clearly anticipated by Haberman (U.S. Patent Application Publication No. 2015/0348091).


a system for high-advanced rating estimate (Haberman: [0032], “system may receive optimization information that may be used to generate an optimized schedule”, “optimization information may include, but is not limited to, …historical measurement information (for instance, "ratings")”, “historical measurement information may include ratings information (i.e., Nielsen.RTM. ratings)”, “historical measurement information may include or may be used to correlate projected ratings for a current content asset based on the previous distribution of the same or similar content assets”, “historical target measurement information may be obtained to forecast or predict the ratings for a content asset for a particular product to be distributed to a particular target audience based on previous ratings for similar content assets for similar target audiences”; disclosing a system which estimates historical and forecasted ratings) including
a program implementation and execution unit for obtaining data of predicted audience rating by using data and/or data source information and by using an explanatory variable generated by the data source information (Haberman: [0032], “forecast or predict the ratings for a content asset for a particular product to be distributed to a particular target audience”, “system may receive optimization information that may be used to generate an optimized schedule”, “optimization information may include, but is not limited to, …historical measurement information (for instance, "ratings")”, “historical measurement information may include ratings information (i.e., Nielsen.RTM. ratings)”; [0040], “service provider … may be in communication with service provider databases, which may include historical measurement information, inventory information, and/or other information associated with the service provider and/or the distribution of content assets”, “service provider databases may include third-party databases, such as the Nielsen.RTM. ratings database”; [0042], “information may 
a data output unit for outputting the data of the predicted audience rating (Haberman: [0032], “historical measurement information may include or may be used to correlate projected ratings for a current content asset based on the previous distribution of the same or similar content assets”, “historical target measurement information may be obtained to forecast or predict the ratings for a content asset for a particular product to be distributed to a particular target audience based on previous ratings for similar content assets for similar target audiences”; [0034], “management system may generate an impression forecast based on the optimization information”, “impression forecast may include expected viewership ratings and impressions for the advertiser target audience across the inventory and/or full potential schedule”; [0042], “historical target measurement information may include forecasted ratings”; [0045], “optimization information sources may include continuously updated forecast household reach and/or frequency data, predicted or assigned inventory pricing and/or clearance data, updated forecast viewing data of a particular audience segment”, “Audience information may include expected viewership ratings and impressions for the advertiser target audience across the full potential schedule”),
a target actual optimization system (Haberman: [0035], “management system may generate an optimized schedule based on the impression forecast and the content originator information”, “management system may transmit the optimized schedule to a service provider 
a first input unit configured to receive an input of first commercial space draft data including information of a reference past audience rating (Haberman: [0036]; [0039]; [0043]); 
a second input unit for receiving an input of second commercial space draft data including information of the predicted audience rating (Haberman: [0034]; [0042]-[0043]);
a data processing unit for (1) evaluating a difference between the first commercial space draft data and the second commercial space draft data for each advertisement space based on the first commercial space draft data and the second commercial space draft data, for (2) reallocating arrangement of a material for the advertisement space based on third commercial space draft data obtained as a result of the difference, and for (3) generating target actual optimization data indicating a specification of the reallocated material for each advertisement space (Haberman: [0032], “management system may receive optimization information that may be used to generate an optimized schedule”, “optimization information may include, but is not limited to, … historical measurement information (for instance, "ratings"), … inventory information, or the like”, “inventory information may include inventory availability information” inventory information … may include a file … detailing the expected network and time play out of available advertising units”, “historical measurement information may include ratings information (i.e., Nielsen.RTM. ratings)”, “the historical measurement information may include or may be used to correlate projected ratings for a current content asset based on the previous distribution of the same or similar content assets”, “historical target measurement information may be obtained to forecast or predict the ratings for a content asset for a particular product to be distributed to a particular target audience based on previous ratings for similar content 
an instruction output unit for outputting the target actual optimization data (Haberman: [0032]; [0034]-[0035], “management system may transmit the optimized schedule to a service provider and/or a component of a service provider, such as a content trafficking or scheduling component to implement the optimized schedule”; [0040], “service provider may be configured to distribute content to various content presentation devices”, “service provider may be a cable television provider configured to distribute television programs and advertisements to subscriber set-top boxes and/or televisions”; [0040]; [0043], “optimized schedule may be transmitted for play out via a content trafficking system and/or a gateway computing device”, “content assets (for example, advertisements) are distributed to (or played out on) the content presentation devices  via the service provider's distribution network”; [0044]-[0045], “advertising that may be optimized may be identified, for example, by assigning the advertising units to a special advertising identification number used to designate all advertising that may be optimized”; [0046], “management system may overwrite any future schedules with the optimization schedule”, “management system, during an execution phase, may transmit the 
constantly optimum relocation equipment for broadcasting an advertisement for which each space material is adapted to each corresponding advertisement space based on the specification of the reallocated material for each advertisement space indicated by the target actual optimization data (Haberman: [0035]; [0040], “service provider may be configured to distribute content to various content presentation devices”, “service provider may be a cable television provider configured to distribute television programs and advertisements to subscriber set-top boxes and/or televisions”; [0043]; [0046], “management system may overwrite any future schedules with the optimization schedule”, “management system, during an execution phase, may transmit the optimization schedule optimized for the inventory pool to a content insertion system”, “advertisements are inserted (or played out) according to the optimized schedule as the optimized schedule is read by the content insertion system”), 
wherein in the reallocating of an advertisement space to which a first space material for a target layer is arranged, the data processing unit is configured to arrange the first space material or a second space material for another target layer based on the following factors (a) and (b) (Haberman: Figure 5; [0021], “the management system may be configured to optimally allocate and/or facilitate the optimal allocation of advertising content assets across a media schedule in order to maximize revenue opportunities for the owner of the advertising inventory while ensuring delivery against specific advertiser goals”; [0045]): 

the factor (b): arranging the first space material in the advertisement space according to an advertisement campaign period for the first space material (Haberman: Figure 5; [0021]; [0025], “management system may be configured to optimize the placement of content within the universe of inventory”, “advertiser user may have goals directed toward reaching campaign goals, such as certain demographic targets, within a budget and within the time allotted for a particular advertising campaign”; [0033], “the content originator information may include information relating to an advertising schedule or campaign, campaign goals, and/or campaign restraints. For instance, each advertiser may define a target audience along with a target level of viewership over a specified period of time”, “Goals may be defined using various types of goals known in the art, such as a target number of impressions against a specific audience (for example, 1,000,000 impressions from adults age 18-49) for a specific time period (for example, a campaign set to run over a two-week period). Goals may be stated in terms of measurable .

Claims 8 and 16 contain language similar to claim 3 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 8 and 16 are also rejected under 35 U.S.C. § 102 as being disclosed by Haberman.

Regarding claim 17, Haberman discloses the advertisement space optimization system according to claim 3, wherein in the reallocating of the advertisement space, if the advertisement campaign period for the first space material is terminated in the future, the first space material is arranged in the advertisement space (Haberman: Figure 5; [0021]; [0025], “management system may be configured to optimize the placement of content within the universe of inventory”, “advertiser user may have goals directed toward reaching campaign goals, such as certain demographic targets, within a budget and within the time allotted for a particular advertising campaign”; [0033], “the content originator information may include information relating to an advertising schedule or campaign, campaign goals, and/or campaign restraints. For instance, each advertiser may define a target audience along with a target level of viewership over a specified period of time”, “Goals may be defined using various types of goals known in the art, such as a target number of impressions against a specific audience (for example, 1,000,000 impressions from adults age 18-49) for a specific time period (for example, a campaign set to run over a two-week period). Goals may be stated in terms of measurable viewership metrics that can be used as collected to adjust goals over the course of the .

Response to Arguments
Applicant's arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment February 22, 2021, with regards to the rejection of claims under 35 USC § 101 have been fully considered but they are not persuasive.

The applicant argues that the amended claims recite additional features not disclosed in the prior art and the Office has not established that they are well-understood, routine, and conventional.  Applicant argues that the amended claims do not organize human activity.  Applicant also argues that amended claims are not integrated into a practical application.
The examiner has addressed, in the updated 35 USC § 101 section above, all of the claim elements and which elements are drawn towards an identified abstract idea as well as which elements are well-understood, routine, and conventional.  The examiner has also explained why the claimed abstract idea of optimizing advertising selection/placement based on predicted audience ratings, advertising cost, and advertising campaign goals is a method of organizing human activity without a claimed integration into a practical application.  The claimed computer “units” merely apply the abstract idea to a technological environment/field of use. The above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are broadly described generic computer components for performing the abstract idea steps on a generic computing device (“unit”, “program”, 
The applicant’s arguments are not persuasive.

Applicant's arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment February 22, 2021, with respect to the rejection(s) of claims under 35 USC § 102 have been fully considered and are not persuasive.

The amended claim limitations have been addressed in the updated 35 USC § 102 rejection section.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.J.W/
Examiner, Art Unit 3622
May 22, 2021

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622